Citation Nr: 0738571	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  03-21 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than August 30, 2001 
for service connection for residuals of cold weather 
injuries.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1950 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefit on appeal.


FINDINGS OF FACT


1.  The veteran did not appeal May 1999 Board decision 
denying service connection for residuals of cold weather 
injuries.  

2.  The veteran filed a claim to reopen for service 
connection for residuals of cold weather injuries August 30, 
2001.


CONCLUSION OF LAW


The criteria for an effective date prior to August 30, 2001 
for service connection for residuals of cold weather injuries 
have not been met. 38 U.S.C.A. § 5101, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.151, 3.155, 
3.157, 3.159, 3.400 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in March 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim.

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if a higher evaluation is awarded. 
Although the RO did not advise the veteran of such 
information, this decision affirms the RO's denial of the 
issue pertaining to residuals of cold weather injuries, and 
the veteran is therefore not prejudiced in regards to lack of 
Dingess notice. Proceeding with this matter in its procedural 
posture would not therefore prejudice the veteran.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
treatment records, VA medical records, and lay statements are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board. See, e.g., 38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302. 
If the claimant does not initiate an appeal within one year, 
or if the claimant fails to perfect the appeal by filing a 
timely substantive appeal, or if the claimant initiates a 
timely appeal and the appeal is later withdrawn or denied, 
the disallowance becomes final. See 38 C.F.R. §§ 20.204, 
20.302, 20.1100, 20.1103. Any award based on a subsequently 
filed application for benefits can be made effective no 
earlier than the date of the new application. See 38 U.S.C.A. 
§§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).

The veteran contends that his entitlement to service 
connection for residuals of cold weather injuries should be 
effective earlier than August 30, 2001.  Service connection 
for residuals of cold weather injuries was denied in a May 
1999 Board decision.  The veteran was informed of the Board 
decision, but he did not appeal. The unappealed May 1999 
Board decision is final and may not be revised except on a 
showing of clear and unmistakable error (CUE). There has been 
no allegation that the prior decision contained CUE, and it 
is a bar to an earlier effective date. 38 C.F.R. §§ 20.1100, 
20.1104.

The veteran then filed for a claim to reopen for service 
connection in August 2001.  In an August 2002 rating 
decision, the RO granted service connection for residuals of 
cold weather injuries and assigned an effective date of 
August 30, 2001, the date the veteran filed his claim to 
reopen.  

Given the facts as applied to the applicable law, a grant of 
an earlier effective date is clearly not warranted. Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim re-opened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a).

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400. A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim. 38 C.F.R. § 3.160(e). 

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. In order to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement. 
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase. 38 C.F.R. 
§ 3.114(a).

Therefore, the proper effective date, based on the current 
evidence of record, is August 30, 2001, the date of the 
veteran's request to reopen his claim for service connection 
for residuals of cold weather injuries.  See generally Meeks 
v. West, 216 F.3d 1363 (Fed. Cir. June 27, 2000); Wamhoff v. 
Brown, 8 Vet.App. 517 (1996) (as to the assignment of 
effective dates for compensation).




ORDER

An effective date prior to August 30, 2001 for service 
connection for residuals of cold weather injuries is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


